Case: 4:19-cr-00554-AGF-PLC Doc. #: 57 Filed: 03/10/20 Page: 1 of 2 PageID #: 128




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DISTRICT

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )
                                             )       No. 4:19-CR-554 AGF PLC
TERICO C. DUDLEY,                            )
                                             )
                  Defendant.                 )

       GOVERNMENT'S RESPONSE TO DEFENDANT’S PRETRIAL MOTIONS

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Dianna R. Collins, Assistant

United States Attorney for said District, and makes the following response to defendant’s pretrial

motions. In support, the government states the following:

Motion to Dismiss Indictment, DCD 51:

       The Government intends to supersede the original indictment with clarifying language.

This clarifying language should render this motion moot.



Motion to Suppress Statements, DCD 52:

       Dudley has moved to suppress statements he made to Saint Louis County Detectives on

December 18, 2017. The United States opposes this motion. Dudley was advised of his rights

pursuant to Miranda v. Arizona, 384 U.S. 436 (1966) prior to substantive questioning. He

voluntarily waived these rights by agreeing to speak to Detective Slaughter. Each time the

interview was interrupted, Detective Slaughter reminded the Defendant of his Miranda rights.

At no point did the Defendant invoke his right to counsel or ask to cease the interview. Detective


                                                 1
Case: 4:19-cr-00554-AGF-PLC Doc. #: 57 Filed: 03/10/20 Page: 2 of 2 PageID #: 129




Slaughter was calm and respectful throughout the interview. The Defendant was jovial and

conversational throughout the police contact. Because the Defendant made his statement’s

pursuant to a valid Miranda waiver, and did not unequivocally invoke his right to remain silent,

his statements are admissible.

       The United States intends to call Detective Slaughter as a witness at the motions hearing,

and introduce a recording of the interviews as evidence.



                                             Respectfully submitted,

                                             JEFFREY B. JENSEN
                                             United States Attorney
                                             /s/ Dianna R. Collins
                                             Dianna R. Collins, 59641MO
                                             Assistant United States Attorney
                                             111 South 10th Street, Room 20.333
                                             St. Louis, MO 63102
                                             (314) 539-2200



                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 10, 2019, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon counsel
of record.

                                               /s/ Dianna R. Collins
                                             DIANNA R. COLLINS, 59641MO
                                             Assistant United States Attorney




                                                2
